ON MOTION TO REVIEW ’SUPERSEDEAS
PER CURIAM.
Appellants, having filed an interlocutory appeal from an order of the trial court denying their motion for change of venue, here seek appellate review of an order fixing the amount of a supersedeas bond at $50,000, pursuant to Rule 5.10, F.A.R.
Since the order of the trial court failed to specify the conditions of the bond, we *416are unable to determine whether the amount thereof is excessive.
Accordingly, the motion to review the order in question is denied without prejudice to future review of an appropriate order fixing the terms and conditions of a supersedeas bond.
It is so ordered.
CROSS, OWEN and DOWNEY, JJ., concur.